UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock International Classic Value Fund Securities owned by the Fund on September 30, 2007 (unaudited) Issuer Shares Value Common stocks 98.29% (Cost $34,713,966) Australia 3.65% Amcor Ltd. (Paper Packaging) 199,900 1,305,534 Bermuda 6.75% RenaissanceRe Holdings Ltd. (Reinsurance) 19,375 1,267,319 XL Capital Ltd. (Class A) (Property & Casualty Insurance) 14,500 1,148,400 Canada 1.67% Magna International, Inc. (Class A) (Auto Parts & Equipment) 6,200 597,122 France 12.11% Alcatel-Lucent (Communications Equipment) 118,575 1,214,146 Credit Agricole SA (Diversified Banks) 27,222 1,047,207 Thales SA (Aerospace & Defense) 12,275 717,652 Vivendi Universal SA (Movies & Entertainment) 32,125 1,352,322 Greece 2.64% Public Power Corp. (Electric Utilities) 23,900 944,904 Hong Kong 3.24% Johnson Electric Holdings Ltd. (Electrical Components & Equipment) 2,216,500 1,158,372 Ireland 1.18% Kerry Group Plc (Class A) (Packaged Foods & Meats) 14,200 420,046 Italy 2.26% Finmeccanica SpA (Aerospace & Defense) 27,850 809,168 Japan 21.60% Aisin Seiki Co., Ltd. (Auto Parts & Equipment) 9,100 363,161 Brother Industries Ltd. (Office Electronics) 88,200 1,127,279 Mitsubishi UFJ Financial Group, Inc. (Diversified Banks) 150,000 1,428,413 Nippon Television Network Corp. (Broadcasting & Cable TV) 2,300 295,761 Ricoh Co., Ltd. (Office Electronics) 47,000 993,001 Sumitomo Mitsui Financial Group, Inc. (Diversified Banks) 122 949,354 Sumitomo Rubber Industries, Ltd. (Tires & Rubber) 81,400 1,021,968 Takeda Pharmaceutical Co., Ltd. (Pharmaceuticals) 2,600 182,654 Takefuji Corp. (Consumer Finance) 31,020 614,925 USS Co., Ltd. (Automotive Retail) 11,450 751,619 Page 1 John Hancock International Classic Value Fund Securities owned by the Fund on September 30, 2007 (unaudited) Netherlands 11.35% Aegon NV (Life & Health Insurance) 50,307 960,837 ING Groep NV (Other Diversified Financial Services) 35,100 1,553,930 Koninklijke (Royal) Philips Electronics NV (Consumer Electronics) 31,025 1,396,467 Unilever NV - CVA (Packaged Foods & Meats) 4,850 149,329 Norway 2.76% DnB NOR ASA (Diversified Banks) 64,800 988,328 South Korea 6.85% Hyundai Motor Co. (Automobile Manufacturers) 4,200 339,158 Kookmin Bank (Diversified Banks) 9,025 751,467 Korea Electric Power Corp. (Electric Utilities) 10,910 511,434 Samsung Electronics Co., Ltd. (Semiconductors) 1,350 848,222 Switzerland 2.89% Clariant AG (Specialty Chemicals) 84,300 1,032,643 United Kingdom 19.34% Aviva Plc (Multi-Line Insurance) 51,800 776,735 British Sky Broadcasting Group Plc (Broadcasting & Cable TV) 19,300 273,280 Compass Group Plc (Restaurants) 145,850 897,385 GlaxoSmithKline Plc (Pharmaceuticals) 44,925 1,187,117 HSBC Holdings Plc (Diversified Banks) 67,621 1,246,108 Rentokil Initial Plc (Environmental & Facilities Services) 355,150 1,207,629 Royal Bank of Scotland Group Plc (Diversified Banks) 124,450 1,331,127 Total investments (Cost $34,713,966) 98.29% Other assets and liabilities, net 1.71% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 2 John Hancock International Classic Value Fund Notes to Schedule of Investments September 30, 2007 (unaudited) The cost of investments owned on September 30, 2007, including short-term investments, was $34,713,966. Gross unrealized appreciation and depreciation of investments aggregated $3,276,202 and $2,828,645, respectively, resulting in net unrealized appreciation of $447,557. Notes to Schedule of Investments - Page 1 Notes to Portfolio of Investments Security valuation The net asset value of the shares of Class A, Class B, Class C, Class I and Class NAV of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on a principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at their fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of a Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will then be valued at their fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Notes to Schedule of Investments - Page 2 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2007 (unaudited) Issuer Shares Value Common stocks 99.75% (Cost $233,768,924) Aerospace & Defense 3.15% Boeing Co. (The) 63,900 6,708,861 Raytheon Co. 37,600 2,399,632 Agricultural Products 0.58% Archer-Daniels-Midland Co. 51,000 1,687,080 Air Freight & Logistics 1.68% Robinson (C.H.) Worldwide, Inc. 21,200 1,150,948 United Parcel Service, Inc. (Class B) 49,100 3,687,410 Apparel Retail 0.75% Gap, Inc. (The) 117,600 2,168,544 Apparel, Accessories & Luxury Goods 0.87% Polo Ralph Lauren Corp. 32,200 2,503,550 Application Software 0.70% Compuware Corp. (I) 250,900 2,012,218 Asset Management & Custody Banks 0.43% Ameriprise Financial, Inc. 19,500 1,230,645 Broadcasting & Cable TV 1.91% DIRECTV Group, Inc. (The) (I) 70,500 1,711,740 Liberty Global, Inc. (Class A) (I)(L) 39,800 1,632,596 Liberty Media Corp. Capital Ser A (I) 17,400 2,172,042 Building Products 0.27% American Standard Cos., Inc. 22,100 787,202 Communications Equipment 2.21% CommScope, Inc. (I) 27,000 1,356,480 Nokia Corp., ADR (Finland) (F) 132,700 5,033,311 Computer & Electronics Retail 0.40% RadioShack Corp. 55,400 1,144,564 Computer Hardware 5.62% Apple, Inc. (I) 16,500 2,533,410 Hewlett-Packard Co. 80,500 4,008,095 International Business Machines Corp. 67,200 7,916,160 Page 1 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2007 (unaudited) NCR Corp. (I) 35,400 1,762,920 Computer Storage & Peripherals 0.35% Emulex Corp. (I) 53,000 1,016,010 Construction & Farm Machinery & Heavy Trucks 4.05% AGCO Corp. (I) 79,700 4,046,369 Caterpiller, Inc. 58,800 4,611,684 Cummins, Inc. 23,700 3,030,993 Consumer Finance 0.80% American Express Co. 38,800 2,303,556 Department Stores 1.71% Kohl's Corp. (I) 24,600 1,410,318 Penney (J.C.) Co., Inc. 55,800 3,536,046 Diversified Banks 1.74% Wachovia Corp. 100,200 5,025,030 Diversified Chemicals 1.20% Dow Chemical Co. (The) 80,400 3,462,024 Diversified Metals & Mining 1.14% Freeport-McMoRan Copper & Gold, Inc. (Class B) 31,300 3,283,057 Diversified REITs 0.15% Vornado Realty Trust 3,900 426,465 Education Services 0.42% ITT Educational Services, Inc. (I) 10,000 1,216,900 Electric Utilities 0.32% Edison International 16,600 920,470 Electronic Equipment Manufacturers 0.16% Agilent Technologies, Inc. (I) 12,500 461,000 Fertilizers & Agricultural Chemicals 0.60% Monsanto Co. 20,200 1,731,948 General Merchandise Stores 0.92% Target Corp. 41,700 2,650,869 Health Care Distributors 2.52% AmerisourceBergen Corp. 66,700 3,023,511 McKesson Corp. 72,400 4,256,396 Page 2 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2007 (unaudited) Health Care Equipment 0.88% Baxter International, Inc. 12,000 675,360 Medtronic, Inc. 32,900 1,855,889 Health Care Technology 0.20% Hlth Corporation (I) 41,400 586,638 Hotels, Resorts & Cruise Lines 0.94% Royal Caribbean Cruises Ltd. 69,200 2,700,876 Household Appliances 0.23% Whirlpool Corp. 7,500 668,250 Household Products 0.68% Procter & Gamble Co. (The) 28,000 1,969,520 Housewares & Specialties 0.67% Jarden Corp. (I) 24,700 764,218 Newell Rubbermaid, Inc. 41,000 1,181,620 Human Resource & Employment Services 0.31% Robert Half International, Inc. 29,700 886,842 Independent Power Producers & Energy Traders 1.72% Constellation Energy Group 43,900 3,766,181 Mirant Corp. (I) 29,200 1,187,856 Industrial Conglomerates 3.05% General Electric Co. 213,000 8,818,200 Integrated Oil & Gas 7.34% Exxon Mobil Corp. 151,600 14,032,096 Occidental Petroleum Corp. 90,500 5,799,240 Royal Dutch Shell Plc, ADR (Netherlands) (F) 16,700 1,372,406 Integrated Telecommunication Services 3.11% AT&T, Inc. 110,000 4,654,100 Embarq Corp. 37,900 2,107,240 Verizon Communications, Inc. 50,300 2,227,284 Investment Banking & Brokerage 2.15% Goldman Sachs Group, Inc. (The) 14,400 3,121,056 Merrill Lynch & Co., Inc. 13,200 940,896 Morgan Stanley 33,900 2,135,700 IT Consulting & Other Services 0.67% Accenture Ltd. (Class A) (Bermuda) (F) 48,400 1,948,100 Life & Health Insurance 0.28% MetLife, Inc. 11,700 815,841 Page 3 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2007 (unaudited) Managed Health Care 4.81% Aetna, Inc. 46,600 2,528,982 CIGNA Corp. 86,700 4,620,243 Humana, Inc. (I) 67,100 4,688,948 Wellcare Health Plans, Inc. (I) 19,500 2,055,885 Movies & Entertainment 2.24% Disney (Walt) Co. (The) 19,000 653,410 News Corp. (Class A) 263,900 5,803,161 Multi-Line Insurance 1.83% Hartford Financial Services Group, Inc. (The) 57,200 5,293,860 Multi-Utilities 0.89% Public Service Enterprise Group, Inc. 29,300 2,578,107 Office REITs 0.15% Boston Properties, Inc. 4,100 425,990 Oil & Gas Drilling 0.77% Diamond Offshore Drilling, Inc. 19,700 2,231,813 Oil & Gas Equipment & Services 2.16% Global Industries, Ltd. (I) 55,800 1,437,408 Halliburton Co. 124,700 4,788,480 Oil & Gas Exploration & Production 1.10% Devon Energy Corp. 24,200 2,013,440 EOG Resources, Inc. 16,200 1,171,746 Oil & Gas Refining & Marketing 0.95% Tesoro Corp. 30,300 1,394,406 Valero Energy Corp. 20,300 1,363,754 Other Diversified Financial Services 6.80% Bank of America Corp. 71,900 3,614,413 Citigroup, Inc. 177,500 8,283,925 JPMorgan Chase & Co. 169,200 7,752,744 Personal Products 0.36% NBTY, Inc. (I) 25,900 1,051,540 Pharmaceuticals 4.70% Bristol-Myers Squibb Co. 106,800 3,077,976 Merck & Co., Inc. 49,500 2,558,655 Mylan Laboratories, Inc. 31,900 509,124 Pfizer, Inc. 70,200 1,714,986 Schering-Plough Corp. 180,400 5,706,052 Page 4 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2007 (unaudited) Property & Casualty Insurance 1.21% ACE Ltd. (Cayman Islands) (F) 23,600 1,429,452 Axis Capital Holdings Ltd. (Bermuda) (F) 53,400 2,077,794 Reinsurance 0.66% Everest Re Group Ltd. (Bermuda) (F) 17,300 1,907,152 Retail REITs 0.17% Simon Property Group, Inc. 4,900 490,000 Semiconductor Equipment 1.08% Applied Materials, Inc. 53,000 1,097,100 Teradyne, Inc. (I) 146,400 2,020,320 Semiconductors 1.74% Broadcom Corp. (Class A) (I) 33,800 1,231,672 Intel Corp. 78,700 2,035,182 Xilinx, Inc. 67,300 1,759,222 Soft Drinks 1.23% PepsiCo, Inc. 48,600 3,560,436 Specialized Finance 0.42% iShares Russell 1000 Index Fund 14,600 1,210,924 Specialized REITs 0.27% Plum Creek Timber Co., Inc. 17,300 774,348 Steel 0.52% Reliance Steel & Aluminum Co. 26,400 1,492,656 Systems Software 4.32% Check Point Software Technologies Ltd. (Israel) (F)(I) 100,900 2,540,662 Microsoft Corp. 181,500 5,346,990 Novell, Inc. (I) 347,300 2,653,372 Symantec Corp. (I) 99,800 1,934,124 Technology Distributors 0.31% Arrow Electronics, Inc. (I) 20,900 888,668 Thrifts & Mortgage Finance 1.15% Fannie Mae 13,400 814,854 Freddie Mac 42,500 2,507,925 Tobacco 2.52% Altria Group, Inc. 69,600 4,839,288 Loews Corp. Carolina Group 29,800 2,450,454 Wireless Telecommunication Services 0.51% NII Holdings, Inc. (I) 17,900 1,470,485 Page 5 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2007 (unaudited) Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.45% (Cost $1,290,785) Joint Repurchase Agreement 0.10% Joint Repurchase Agreement with Barclays Plc dated 9-28-07 at 3.950% to be repurchased at $290,095 on 10-01-07, collateralized by $186,323 of U.S. Treasury Inflation Indexed Bond, 3.625% due 4-15-28 (valued at $295,800, including interest) 3.950 $290 290,000 Shares Cash Equivalents 0.35% John Hancock Cash Investment Trust (T)(W) 1,000,785 1,000,785 Total investments (Cost $235,059,709) 100.20% Other assets and liabilities, net (0.20%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 6 John Hancock Core Equity Fund Notes to Schedule of Investments September 30, 2007 (unaudited) ADR American Depositary Receipt REIT Real Estate Investment Trust (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. The cost of investments owned on September 30, 2007, including short-term investments, was $235,059,709. Gross unrealized appreciation and depreciation of investments aggregated $58,675,116 and $4,356,449, respectively, resulting in net unrealized appreciation of $54,318,667. Notes to Schedule of Investments - Page 1 Notes to Portfolio of Investments Security valuation The net asset value of the shares of Class A, Class B, Class C and Class I of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on a principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at their fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of a Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will then be valued at their fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission (SEC), the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Securities Lending The Fund may lend securities in amounts up to 331/3% of the Funds total assets. Such loans are callable at any time and are at all times fully secured by cash, cash equivalents or securities issued or guaranteed by the U.S. government or its agencies or instrumentalities and marked-to-market on a daily basis. The Fund may bear the risk of delay in recovery of, or even of rights in, the securities loaned should the borrower of the securities fail financially. The Fund receives compensation for lending its securities either in the form of fees and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund invests in cash collateral received in connection with securities lending transactions in JHCIT, a Delaware common law trust and an affiliated fund. JHCIT is exempt from registration under Section 3(c)(7) of the 1940 Act (pursuant to exemptive order issued by the SEC) and is managed Notes to Schedule of Investments - Page 2 by the Adviser, for which the Adviser receives an investment advisory fee of 0.04% of the average daily net assets of the JHCIT. All collateral received will be in an amount equal to at least 100% of the market value of the loaned securities and is intended to be maintained at that level during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund the next business day. During the loan period, the Fund continues to retain rights of ownership, including dividends and interest of the loaned securities. Notes to Schedule of Investments - Page 3 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on September 30, 2007 (unaudited) Issuer Shares Value Common stocks 99.25% (Cost $1,061,971,285) Air Freight & Logistics 4.00% FedEx Corp. 511,000 53,527,250 Application Software 2.89% SAP AG, ADR (Germany) (F)(L) 659,000 38,663,530 Asset Management & Custody Banks 4.16% State Street Corp. 816,250 55,635,600 Biotechnology 5.07% Genzyme Corp. (I) 1,095,400 67,870,984 Communications Equipment 3.23% QUALCOMM, Inc. 1,024,500 43,295,370 Data Processing & Outsourced Services 4.98% Automatic Data Processing, Inc. 1,451,050 66,646,726 Drug Retail 2.99% Walgreen Co. 848,000 40,059,520 Food Distributors 3.17% Sysco Corp. 1,191,800 42,416,162 Food Retail 3.13% Whole Foods Market, Inc. 856,000 41,909,760 Health Care Equipment 7.32% Medtronic, Inc. 1,018,926 57,477,616 Stryker Corp. 589,000 40,499,640 Home Entertainment Software 3.15% Electronic Arts, Inc. (I) 752,700 42,143,673 Home Improvement Retail 3.89% Lowe's Cos., Inc. 1,859,000 52,089,180 Page 1 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on September 30, 2007 (unaudited) Household Products 7.29% Colgate-Palmolive Co. 382,250 27,262,070 Procter & Gamble Co. (The) 999,102 70,276,835 Hypermarkets & Super Centers 2.86% Costco Wholesale Corp. 624,300 38,313,291 Industrial Conglomerates 5.01% General Electric Co. 1,619,800 67,059,720 Internet Software & Services 1.98% eBay, Inc. (I) 678,400 26,471,168 Multi-Line Insurance 2.86% American International Group, Inc. 566,762 38,341,449 Pharmaceuticals 8.09% Johnson & Johnson 828,117 54,407,287 Teva Pharmaceutical Industries Ltd., ADR (Israel) (F) 1,211,600 53,879,852 Restaurants 2.76% Starbucks Corp. (I) 1,410,840 36,964,008 Soft Drinks 8.48% Coca-Cola Co. (The) 716,400 41,171,508 PepsiCo, Inc. 988,000 72,380,880 Specialty Chemicals 2.24% Ecolab, Inc. 635,000 29,972,000 Specialty Stores 4.95% Staples, Inc. 3,085,537 66,308,190 Systems Software 4.75% Microsoft Corp. 2,158,250 63,582,045 Interest Par value Issuer, description, maturity date rate Value Short-term investments 3.28% (Cost $43,900,667) Joint Repurchase Agreement 0.38% Joint Repurchase Agreement with Barclays Plc dated 9-28-07 at 3.95% to be repurchased at $5,069,668 on 10-01-07, collateralized by $3,256,149 of U.S. Inflatation Indexed Bond, 3.625% due 4-18-28 (valued at $5,169,360, including interest) 3.950 $5,06 8 5 Page 2 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on September 30, 2007 (unaudited) Shares Cash Equivalents 2.90% John Hancock Cash Investment Trust (T)(W) 38,832,667 38,832,667 Total investments (Cost $1,105,871,952) 102.53% Other assets and liabilities, net (2.53%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock U.S. Global Leaders Growth Fund Notes to Schedule of Investments September 30, 2007 (unaudited) ADR American depositary receipt. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. The cost of investments owned on September 30, 2007, including short-term investments, was $1,105,871,952. Gross unrealized appreciation and depreciation of investments aggregated $276,463,559 and $9,809,530, respectively, resulting in net unrealized appreciation of $266,654,029. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of the shares of Class A, Class B, Class C, Class I and Class R1 of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of MFC, are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on a principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at their fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of a Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at their fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission (SEC), the Fund, along with other registered investment companies having a management contract with the Adviser, a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Securities lending The Fund may lend securities in amounts up to 331
